DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 3, “the circuit board” lacks antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 14, 15, 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hung et al (US 6,760,231).
Re claim 1, Hung et al disclose an electronic device, comprising: a housing, comprising a housing body (1200) and a bracket (1500), wherein the bracket is integrally formed on the housing body (Fig 2), the bracket comprises a bracket stage (1510), a bracket hole (15101) and a bracket recess (between ref# 1510 and 1512), and the bracket hole is formed on the bracket stage (Fig 2); a fastened object (1510), corresponding to the bracket stage; a fastener (1300); and a base member (1400), wherein at least a portion of the base member is moveably inserted into the bracket recess (Figs 2, 4), the base member comprises a member fastening hole (1410), the fastener passes through the fastened object and the bracket hole to connect to the member fastening hole of the base member (Fig 2).
Re claim 2, wherein the fastener is a bolt (Fig 2).
Re claim 3, wherein an environmental stress cracking resistance of a material (metal) of the base member is greater than an environmental stress cracking resistance of a material (plastic) of the bracket (function as claimed).
Re claim 4, wherein the material of the base member comprises polyphenylene sulfide (PPS), polyamide (PA) or metal (col. 2, lines 66).
Re claim 5, wherein the bracket comprises a bracket wedging portion (1420), the base member comprises a member wedging portion (1520), and the bracket wedging portion is adapted to be wedged into the member wedging portion (Figs 2, 4).
Re claim 6, wherein the bracket comprises a first sidewall and a second sidewall (near ref# 1520)(Fig 4), one end of the first sidewall is connected to the housing  body, the other end of the first sidewall is connected to the bracket stage, one end of the second sidewall is connected to the housing body, the other end of the second sidewall is connected to the bracket stage, and the bracket recess is formed between the first sidewall and the second sidewall (Fig 2).
Re claim 7, wherein the bracket comprises a first bracket wedging portion (1520) and a second bracket wedging portion (1520), the first bracket wedging portion is formed on a first outer surface of the first sidewall, the second bracket wedging portion is formed on a second outer surface of the second sidewall (Fig 2), the base member comprises a first member wedging portion (1420) and a second member wedging portion (1420) (Fig 2), the first member wedging portion is wedged into the first bracket wedging portion, and the second member wedging portion is wedged into the second bracket wedging portion (Fig 4).
Re claim 8, wherein the base member comprises a member body, a first arm and a second arm, the first arm is formed on one side of the member body, the second arm is formed on another side of the member body, the first member wedging portion is formed on a free end of the first arm, the second member wedging portion is formed on a free end of the second arm, and the member fastening hole is formed on the member body (Figs 2, 3).
Re claim 9, wherein the member body is inserted into the bracket recess, a portion of the first sidewall is located between the first arm and the member body, and a portion of the second sidewall is located between the second arm and the member body (Fig 4).
Re claim 11, wherein the base member comprises a metal nut (threaded hole) (col. 2, lines 66), the metal nut is embedded in the member body, and the member fastening hole is formed in the metal nut (Fig 2).
Re claim 14. fastening structure, for fastening a fastened object (1100), comprising: a bracket (1500), comprising a bracket stage (1510), a bracket hole  (15101) and a bracket recess (between ref# 1510 and 1512), wherein the bracket hole is formed on the bracket stage, and the fastened object is adapted to abut the bracket stage; a fastener (1300); and a base member (1400), wherein at least a portion of the base member is moveably inserted into the bracket recess (Fig 2), the base member comprises a member fastening hole (1410), the fastener passes through the fastened object and the bracket hole to connect to the member fastening hole of the base member (Fig 2).
Re claim 15, wherein the environmental stress cracking resistance of the material (metal) of the base member is greater than the environmental stress cracking resistance of the material (plastic) of the bracket (function as claimed).
Re claim 17, wherein the bracket comprises  a first sidewall and a second sidewall (near ref# 1520)(Fig 4), one end of the first sidewall is connected to the housing body, the other end of the first sidewall is connected to the bracket stage, one end of the second sidewall is connected to the housing body, the other end of the second sidewall is connected to the bracket stage, and the bracket recess is formed between the first sidewall and the second sidewall (Fig 2).
Re claim 18, wherein the bracket comprises a first bracket wedging portion (1520) and a second bracket wedging portion (1520), the first bracket wedging portion is formed on a first outer surface of the first sidewall, the second bracket wedging portion is formed on a second outer surface of the second sidewall (Fig 2), the base member comprises a first member wedging portion (1420) and a second member wedging portion (1420)(Fig 2), the first member wedging portion is wedged into the first bracket wedging portion, and the second member wedging portion is wedged into the second bracket wedging portion (Fig 4).
Re claim 19, wherein the base member comprises a member body, a first arm and a second arm, the first arm is formed on one side of the member body, the second arm is formed on another side of the member body, the first member wedging portion is formed on a free end of the first arm, the second member wedging portion is formed on a free end of the second arm, and the member fastening hole is formed on the member body (Figs 2, 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al (US 6,760,231) in view of Abercrombie, II et al (US 2022/0039722).
The teaching as discussed above does not disclose wherein the fastened object is a circuit board, and the fastened object abuts the bracket stage (re claim 12), at least one restriction element, wherein the housing body comprises a housing sidewall, and the restriction element is disposed on an edge of the circuit board and the housing sidewall (re claim 13).
Abercrombie, II et al teach the use of a circuit board (120), at least one restriction element (Fig 4), wherein the housing body (140) comprises a housing sidewall, and the restriction element is disposed on an edge of the circuit board and the housing sidewall (Figs 3d, 4). It would have been obvious to one of ordinary skill in the art to use the circuit board with the housing of Hung et al for intended use and including the restriction element for supporting the housing body.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al (US 6,760,231) in view of Kitagawa et al (US 2022/0201878)
Re claim 16, wherein the material of the base member comprises polyphenylene sulfide (PPS), polyamide (PA) or metal (col. 2, line 66), but does not disclose the material of the bracket comprises polycarbonate (PC), acrylonitrile butadiene styrene (ABS), or a  combination of polycarbonate (PC) and acrylonitrile butadiene styrene (ABS).
Kitagawa teach the use of the material of a bracket (52) comprises polycarbonate [0134]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use polycarbonate for the bracket of Hung et al for having high hygroscopicity. 

Allowable Subject Matter
Claims 10, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847